20-771
    Singh v. Garland
                                                                                  BIA
                                                                           Schoppert, IJ
                                                                          A206 508 540
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 15th day of March, two thousand twenty-two.

    PRESENT:
             ROSEMARY S. POOLER,
             ROBERT D. SACK,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    SUKHWINDER SINGH,
             Petitioner,

                       v.                                        20-771
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Michael W. Pottetti, Port
                                       Jefferson, NY.

    FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
                                       Assistant Attorney General;
                                       Shelley R. Goad, Assistant
                                       Director; Julia J. Tyler, Trial
                                Attorney, Office of Immigration
                                Litigation, United States
                                Department of Justice, Washington,
                                DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Sukhwinder Singh, a native and citizen of India, seeks

review of a February 5, 2020, decision of the BIA affirming

a May 7, 2018, decision of an Immigration Judge (“IJ”) denying

asylum and withholding of removal.           In re Sukhwinder Singh,

No. A206 508 540 (B.I.A. Feb. 5, 2020), aff’g No. A206 508

540 (Immig. Ct. N.Y. City May 7, 2018).                    We assume the

parties’ familiarity with the underlying facts and procedural

history.

    We have reviewed both the IJ’s and the BIA’s opinions.

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

Cir. 2006).      The applicable standards of review are well

established.      See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder,    562   F.3d   510,   513   (2d   Cir.   2009).      The   agency

reasonably concluded that Singh, who was presumed to have a

well-founded fear and likelihood of political persecution by

local Congress Party members, could safely relocate within

                                     2
India to avoid future harm.

    An     applicant      who   has      suffered    past      persecution     is

presumed to have a well-founded fear and likelihood of future

persecution on the same basis as the past harm.                         8 C.F.R.

§§ 1208.13(b)(1), 1208.16(b)(1).                 The Government may rebut

this presumption if it establishes “by a preponderance of the

evidence” that the applicant can “avoid future persecution by

relocating to another part of the applicant’s country of

nationality . . . , and under all the circumstances, it would

be reasonable to expect the applicant to do so.”                        8 C.F.R.

§§ 1208.13(b)(1)(i)(B), (ii), 1208.16(b)(1)(i)(B), (ii); see

Surinder Singh v. BIA, 435 F.3d 216, 219 (2d Cir. 2006).

    The IJ reasonably concluded that Singh could safely

relocate to another part of India based on evidence that

citizens may move freely and live throughout India, the

Congress    Party    controls      the       government   of    only    a   small

minority    of      states,     law      enforcement      is     largely      the

responsibility       of   the   individual        states,      people    of   his

religion live without trouble throughout the country, and he

is young, speaks both Punjabi and Hindi, and successfully

relocated    to     the   United      States.        Contrary     to    Singh’s

contention, the agency’s determination that there were many


                                         3
areas outside of Congress Party control and that he could

safely relocate to one of those areas was a sufficiently

specific finding as to area of relocation.          See 8 C.F.R.

§§ 1208.13(b)(1)(i)(B)     (requiring     Government       to     show

relocation to “another part” of the country is reasonable),

(3), 1208.16(b)(1)(i)(B), (3) (same); see also Matter of M-

Z-M-R-, 26 I. & N. Dec. 28, 33–34 & n.5 (B.I.A. 2012)

(requiring government to show area for relocation, but that

burden can be met by showing that conditions outside of the

home region “were not such that the applicant would have a

well-founded   fear”);    Surinder   Singh,   435   F.3d    at     219

(upholding denial of withholding where record demonstrated

that petitioner could relocate safely elsewhere in India).

    Accordingly, the agency did not err in concluding that

the Government rebutted the presumption that Singh has a well-

founded fear and likelihood of persecution. See 8 C.F.R.

§§ 1208.13(b)(1)(i)(B),     (ii),    1208.16(b)(1)(i)(B),        (ii);

Surinder Singh, 435 F.3d at 218–19.

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe,
                              Clerk of Court


                                4